United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 13-3588
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

          Gretchen Kari Hoyle, Now known as Gretchen Kari Dominguez

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                 for the Northern District of Iowa - Cedar Rapids
                                  ____________

                             Submitted: May 12, 2014
                              Filed: August 5, 2014
                                  [Unpublished]
                                 ____________

Before RILEY, Chief Judge, BEAM and SMITH, Circuit Judges.
                              ____________

PER CURIAM.

      Gretchen Kari Hoyle challenges the district court's1 imposition of a sentence
of imprisonment following a supervised release revocation hearing. We affirm.


      1
      The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.
       The district court sentenced Hoyle in February 2008 to 48 months'
imprisonment, followed by eight years' supervised release, on charges of conspiracy
to distribute marijuana and conspiracy to commit money laundering. Hoyle's term of
supervised release started in January 2011. For two years, Hoyle's term of supervised
release continued without incident. Then, in January 2013, the court modified
Hoyle's supervised release conditions to include remote alcohol testing after Hoyle
admitted to the United States Probation Office (USPO) that she violated two
conditions of supervised release by frequenting bars and failing to notify her
probation officer of an employment change. Hoyle returned to the court in April
2013 for a supervised release revocation hearing to address six additional alleged
violations of supervised release, including her presence at bars or taverns, failure to
comply with remote alcohol testing, using alcohol and being untruthful. The court
again modified the terms of Hoyle's supervised release and sent her to a halfway
house for 180 days. She completed that placement on October 5, 2013.

       Hoyle again returned to court for a supervised release revocation hearing in
November 2013, this time for rule violations committed at the halfway house and
consuming alcohol in violation of the terms of her supervised release. Hoyle
admitted wrongdoing at the hearing, but sought to remain in the community without
additional prison time. The district court was not persuaded the third time around to
simply modify the terms of Hoyle's supervised release and instead imposed a within-
Guidelines prison sentence of six months, followed by four years' supervised release.
Hoyle argues that the imposed sentence is substantively unreasonable–that it is
greater than necessary to achieve the goals of sentencing under 18 U.S.C. § 3553(a).

      A district court's authority to impose a prison sentence upon revocation of
supervised release is set forth in 18 U.S.C. § 3583(e)(3). "We review the substantive
reasonableness of a revocation sentence under a deferential abuse of discretion
standard." United States v. Taylor, 747 F.3d 516, 520 (8th Cir. 2014). "A district
court abuses its discretion and imposes an unreasonable sentence when it fails to

                                         -2-
consider a relevant and significant factor, gives significant weight to an irrelevant or
improper factor, or considers the appropriate factors but commits a clear error of
judgment in weighing those factors." United States v. Kreitinger, 576 F.3d 500, 503
(8th Cir. 2009) (quotation omitted).

        The court did not abuse its discretion here. Contrary to Hoyle's argument, it
is apparent in the sentencing colloquy that the court did not have designs on one
outcome alone, nor did the court take "personal affront" to the violations committed
by Hoyle. The court expressly acknowledged that "all of the options [were]
available," and Hoyle had been previously informed that "one more lie, one more rule
violation, one more episode of drinking, and [you are] going to prison." These
realities were not improper factors to consider at sentencing. The court considered
all of the § 3553(a) factors in this case and determined that it was essentially out of
sentencing options, despite Hoyle's personal characteristics, as Hoyle continued to
violate any sanction imposed that was less than a prison sentence.

       The district court had previously warned Hoyle about the consequences of any
further violations of the court order and Hoyle admitted to the wrongdoings that
brought her before the court this time. In the end, Hoyle was unsuccessful with
remote alcohol testing, failed to follow the rules at the halfway house, and continued
to commit rule violations. Further, it was apparent to the court that treatment
programs were not working. Hoyle's dishonesty throughout these proceedings, with
the court as well as the USPO, only exacerbated the problem, especially during her
third appearance before the court concerning violations of her supervised release. See
United States v. Wisecarver, 644 F.3d 764, 774 (8th Cir. 2011) ("The district court's
choice to assign relatively greater weight to the nature and circumstances of the
offense than to the mitigating personal characteristics of the defendant is well within
the wide latitude given to individual district court judges in weighing relevant
factors.") (internal quotation and alteration omitted). We conclude that the imposed



                                          -3-
within-Guidelines sentence, presumed to be reasonable on appeal, is reasonable on
these facts. Taylor, 747 F.3d at 520. We affirm.
                       ______________________________




                                       -4-